DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/18/2021 was considered by the examiner.

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: as to claims 1-19, patentability resides, at least in part, in the interconnection and interrelationship between the display panel, the first area, the second area, the bending area between the first area and the second area, the first support supporting the first area, the second support supporting the second area, the connection portion connecting the first support and the second support and having a thickness less than a thickness of the first support or a thickness of the second support, and the magnetic field generation portion configured to generate a magnetic field in a direction from the first support toward the second support as claimed and including all of the other imitations of the base claim(s) respectfully.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art fails to teach or fairly suggest the invention as claimed, specifically the connection portion connecting the first support and the second support and having a thickness less than a thickness of the first support or a thickness of the second support as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA LEA-EDMONDS whose telephone number is (571)272-2043. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LISA LEA-EDMONDS
Primary Examiner
Art Unit 2847



/LISA LEA-EDMONDS/Primary Examiner, Art Unit 2847                                                                                                                                                                                                        2022-08-18